Citation Nr: 0509697	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  96-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for papular acne, claimed 
as due to exposure to Agent Orange.

(The issues of entitlement to service connection for 
hypertension and postoperative myocardial infarction, each 
claimed as secondary to service-connected diabetes mellitus, 
will be addressed in a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1996 rating 
decision, by the New Orleans, Louisiana, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for chloracne due to Agent Orange 
exposure.  The veteran perfected a timely appeal to that 
decision.  In July 1998, the Board determined that the 
veteran appeared to be claiming entitlement to service 
connection for papular acne; therefore, the Board re-
characterized the issue as such and remanded the case for 
additional development.  In August 2000, the case was again 
remanded to the RO for further development.  

In an August 2002 decision, the Board denied the veteran's 
claim for service connection for papular acne, claimed as due 
to exposure to Agent Orange.  Thereafter, the veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In an April 2003 
Order, which was based on a Joint Motion for Remand, the 
Court vacated the Board's August 2002 decision and remanded 
the case to the Board for compliance with directives 
specified by the Court, including compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  A copy of the 
Order has been associated with the claims file.  

In October 2003, the Board remanded this matter to the RO for 
further development.  A VA compensation and pension 
examination was conducted in January 2004.  A supplemental 
statement of the case (SSOC) was issued in February 2004.  On 
June 30, 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the videoconference hearing 
is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

As pointed out in the Motion granted by the Court, on 
November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The VCAA applies to all pending claims for VA benefits.  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  

Specifically, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

According to the April 2003 joint motion and Court order, the 
Board must further address compliance with legal provisions 
of the VCAA concerning VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim, 
including what portion he is to provide and what portion VA 
is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the veteran has been provided VCAA letters regarding 
other claims, he has not been duly apprised of the VCAA 
pertaining to his claim for service connection for papular 
acne, claimed as due to exposure to Agent Orange.  The Board 
realizes that he was provided a copy of the regulations 
implementing the VCAA in a February 2004 supplemental 
statement of the case (SSOC).  But mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained concerning the claim at 
hand, is insufficient to comply with the VCAA.  As a 
consequence, his claim was certified to the Board without him 
being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities, under this still 
relatively new law.  And the Board, itself, cannot correct 
this procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, although another remand will cause even further 
delay in deciding his case, he must be apprised of the 
significant changes that occurred as a result of the VCAA 
because adjudication of his claim, without prior notification 
of this new law, clearly will be prejudicial.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 394 (1993); VAOGCPREC 16-
92.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The AMC or RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  Thereafter, the AMC or RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).

